
	

115 S1328 IS: Fair and Equal Housing Act of 2017
U.S. Senate
2017-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1328
		IN THE SENATE OF THE UNITED STATES
		
			June 8, 2017
			Mr. Kaine (for himself, Mr. Van Hollen, Ms. Baldwin, Ms. Warren, Ms. Hassan, Mr. Leahy, Mrs. Gillibrand, Mr. Wyden, Mr. Markey, Mr. Franken, Mr. Merkley, Mr. Booker, Mr. Blumenthal, Ms. Cortez Masto, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To extend the protections of the Fair Housing Act to persons suffering discrimination on the basis
			 of sexual orientation or gender identity, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Fair and Equal Housing Act of 2017.
		2.Housing
 (a)Fair Housing ActThe Fair Housing Act (42 U.S.C. 3601 et seq.) is amended— (1)in section 802 (42 U.S.C. 3602), by adding at the end the following:
					
 (p)Race, color, religion, sex, sexual orientation, gender identity, handicap, familial status, or national origin, used with respect to an individual, includes— (1)the race, color, religion, sex, sexual orientation, gender identity, handicap, familial status, or national origin, respectively, of another person with whom the individual is associated or has been associated; and
 (2)a perception or belief, even if inaccurate, concerning the race, color, religion, sex, sexual orientation, gender identity, handicap, familial status, or national origin, respectively, of the individual.
 (q)Gender identity means the gender-related identity, appearance, or mannerisms or other gender-related characteristics of an individual, without regard to the individual’s designated sex at birth.
 (r)Sexual orientation means homosexuality, heterosexuality, or bisexuality. ; (2)in section 804 (42 U.S.C. 3604), by inserting sexual orientation, gender identity, after sex, each place that term appears;
 (3)in section 805 (42 U.S.C. 3605), by inserting sexual orientation, gender identity, after sex, each place that term appears; (4)in section 806 (42 U.S.C. 3606), by inserting sexual orientation, gender identity, after sex,; and
 (5)in section 808(e)(6) (42 U.S.C. 3608(e)(6)), by inserting sexual orientation, gender identity, after sex,. (b)Prevention of intimidation in fair housing casesSection 901 of the Civil Rights Act of 1968 (42 U.S.C. 3631) is amended by inserting sexual orientation (as such term is defined in section 802 of this Act), gender identity (as such term is defined in section 802 of this Act), after sex, each place that term appears.
			
